      Case 1:20-cv-00011-SMR-CFB Document 1 Filed 03/13/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF IOWA
                                    WESTERN DIVISION

TIM SILVESTRI,                                  )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )       Case No.
                                                )
F&M CAPITAL LLC,                                )
                                                )
      Defendant.                                )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, TIM SILVESTRI (“Plaintiff”), through Plaintiff’s attorney, Kristin K. Gamble,

Esq., alleges the following against Defendant, F&M CAPITAL LLC (“Defendant”):

                                      INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

      et seq. (“FDCPA”).

                               JURISDICTION AND VENUE

   2. This Court has jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k.

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”

   4. Venue and personal jurisdiction in this District are proper because Defendant does or

      transacts business within this District, and a material portion of the events at issue occurred

      in this District.

                                           PARTIES

   5. Plaintiff is a natural person residing in Council Bluffs, Pottawattamie County, Iowa.
                                                1
   Case 1:20-cv-00011-SMR-CFB Document 1 Filed 03/13/20 Page 2 of 6




6. Plaintiff is a consumer as that term is defined by the FDCPA.

7. Plaintiff allegedly owes a debt as that term is defined by the FDCPA.

8. Defendant is a debt collector as that term is defined by the FDCPA.

9. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

10. Defendant is a business entity engaged in the collection of debt within the State of Iowa.

11. Defendant is a collection agency located in Orchard Park, New York.

12. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

13. When an unpaid, outstanding account is placed with Defendant it is assigned a file number.

14. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

15. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

16. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

17. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

18. Defendant is attempting to collect an alleged consumer debt from Plaintiff.

19. The alleged debt at issue arises from transactions for personal, family, and household

   purposes.

20. In or around November 2019, Defendant began placing collection calls to Plaintiff on
                                              2
   Case 1:20-cv-00011-SMR-CFB Document 1 Filed 03/13/20 Page 3 of 6




   Plaintiff’s telephone at xxx-xxx-0322, in an attempt to collect the alleged debt.

21. In or around November 2019, Plaintiff answered Defendant’s collection call and spoke

   with one of Defendant’s male collectors.

22. During the conversation, Defendant’s male collector falsely represented that he is an

   attorney.

23. During the conversation, Defendant’s male collector threatened to garnish Plaintiff’s

   wages.

24. During the conversation, Defendant’s male collector threatened to file a lawsuit against

   Plaintiff.

25. In or around November 2019, Defendant began placing calls to Plaintiff’s mother, April

   Silvestri, on her telephone at xxx-xxx-8641, in an attempt to collect the alleged debt.

26. In or around November 2019, one of Defendant’s collectors called Plaintiff’s mother’s

   telephone and spoke with Plaintiff’s mother.

27. During the conversation, Defendant’s collector disclosed Plaintiff’s alleged debt to

   Plaintiff’s mother.

28. Plaintiff’s mother is not a co-signer on Plaintiff’s alleged debt and does not now owe

   Plaintiff’s debt.

29. Defendant’s collector was working within the scope of his or her employment when

   communicating with Plaintiff’s mother.

30. Defendant’s collector is or should be familiar with the FDCPA.

31. Defendant’s collector knows or should know that the FDCPA prohibits a debt collector

   from stating that the consumer owes a debt when communicating with any person other

   than the consumer.
                                              3
   Case 1:20-cv-00011-SMR-CFB Document 1 Filed 03/13/20 Page 4 of 6




32. To date, Defendant has not taken legal action against Plaintiff.

33. To date, Defendant does not have judgment entered against Plaintiff.

DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

34. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692b(2) of the FDCPA by communicating with any person

           other than the consumer for the purpose of acquiring location information about

           the consumer and disclosing to such person that consumer owes a debt, when

           Defendant’s collector disclosed to Plaintiff’s mother that Plaintiff allegedly owes

           a debt;

       b. Defendant violated § 1692c(b) of the FDCPA by communicating with third parties

           in connection with the collection of any debt, with none of the exceptions of this

           subsection being applicable, when Defendant’s collector disclosed to Plaintiff’s

           mother that Plaintiff allegedly owes a debt;

       c. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

           misleading representation or means in connection with the collection of any debt,

           when Defendant engaged in engaged in, at least, the following discrete violations

           of § 1692e:

                 1. Defendant violated § 1692e(3) of the FDCPA by falsely representing that

                     any individual is an attorney or that any communication is from an

                     attorney, when Defendant’s male collector falsely represented he was an

                     attorney while communicating with Plaintiff;

                 2. Defendant violated § 1692e(4) of the FDCPA by representing that

                     nonpayment of any debt will result in the garnishment of wages unless
                                             4
      Case 1:20-cv-00011-SMR-CFB Document 1 Filed 03/13/20 Page 5 of 6




                       such action is lawful and the debt collector or creditor intends to take

                       such action, when Defendant’s male collector threatened to garnish

                       Plaintiff’s wages when such action was not lawful because judgment was

                       not entered against Plaintiff and when Defendant did not intend to take

                       legal action against Plaintiff;

                   3. Defendant violated § 1692e(5) of the FDCPA by threatening to take

                       action that is not intended to be taken, when Defendant’s male collector

                       threatened to take legal action against Plaintiff and Defendant did not

                       intend to take such action;

                   4. Defendant violated § 1692e(10) of the FDCPA by using any false

                       representation or deceptive means to collect or attempt to collect any

                       debt, when Defendant’s male collector falsely represented he was an

                       attorney and, simultaneously, threatened to take various legal action

                       against Plaintiff; and

          d. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

              means to collect or attempt to collect any debt, when Defendant engaged in all of

              the foregoing misconduct.

   35. Defendant’s acts as described above were done intentionally with the purpose of coercing

      Plaintiff to pay the alleged debt.

   36. As a result of the foregoing violations of the FDCPA, Defendant is liable to Plaintiff for

      statutory damages, and costs and attorney’s fees.

      WHEREFORE, Plaintiff, TIM SILVESTRI, respectfully requests judgment be entered

against Defendant, F&M CAPITAL LLC, for the following:
                                                5
      Case 1:20-cv-00011-SMR-CFB Document 1 Filed 03/13/20 Page 6 of 6




   37. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;

   38. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   39. Any other relief that this Honorable Court deems appropriate.



                                    RESPECTFULLY SUBMITTED,




March 13, 2020                      By:_/s/ Kristin K. Gamble______
                                           Kristin K. Gamble, Esq.
                                           3805 Brentwood Drive
                                           Des Moines, IA 50312
                                           Tel: 515-724-2476
                                           kkgamble177@gmail.com
                                           Attorney for Plaintiff




                                               6
